Citation Nr: 1742381	
Decision Date: 09/26/17    Archive Date: 10/04/17

DOCKET NO.  15-07 177	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an initial evaluation in excess of 20 percent for Type II diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Stepanick, Counsel


INTRODUCTION

The Veteran served on active duty from January 1962 to January 1965, from March 1965 to February 1971, and from February 1976 to February 1987.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.S. § 7107(a)(2) (LexisNexis 2017).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board sincerely regrets the delay, additional development is necessary prior to adjudication of the Veteran's claim.

I.  Outstanding Treatment Records

The record reflects that the Veteran has, at least through March 2017, received most of his medical treatment at Naval Medical Center Portsmouth.  In March 2015 correspondence, he specifically reported that one of the physicians at that facility instructed him to regulate his activities in connection with his diabetes.  Although some records from Naval Medical Center Portsmouth have been associated with the claims file, it appears that records dating since 2014 have not yet been obtained.  As any outstanding records from that facility may be relevant to the current severity of the Veteran's diabetes, they must be sought on remand.

The Veteran should also be given another opportunity to identify any outstanding private treatment records related to treatment of his diabetes and/or complications of that condition, and updated VA treatment records should be obtained.

II.  VA Medical Opinion

The physician who conducted the Veteran's January 2015 diabetes mellitus examination reported that the Veteran had diabetic nephropathy or renal dysfunction as a complication of his diabetes, and listed the date of diagnosis as the date of the 2015 examination.  See 38 C.F.R. § 4.119, Diagnostic Code 7913, Note (1) (2017).  However, the record reflects that the Veteran was being treated for kidney disease well before that date.  For example, renal insufficiency was reported as early as 2005, and stage 4 chronic kidney disease was reported during treatment in December 2012.

Although the Veteran is already in receipt of a disability rating for chronic kidney disease as secondary to his service-connected hypertension, the effective date that was assigned when service connection for diabetes was granted predates the effective date that was assigned when service connection for kidney disease secondary to hypertension was granted.  Thus, if the kidney disease that was noted prior to the 2015 examination was associated with the Veteran's diabetes, he would be entitled to a separate rating for kidney disease from January 25, 2012, rather than from January 25, 2013.  In view of the foregoing, the Board finds that a medical opinion that distinguishes, if possible, between the kidney disease caused by the Veteran's diabetes and that caused by his hypertension would aid in adjudication of the claim and should be obtained on remand.

Furthermore, as recent VA treatment records suggest the Veteran's chronic kidney disease has now progressed to the point of requiring dialysis, the requested opinion should clarify the severity of the Veteran's kidney disease throughout the appeal period.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain any outstanding records from Naval Medical Center Portsmouth dating since 2014.

In addition, obtain any outstanding VA treatment records and associate them with the claims file.

If any of the foregoing Federal records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain them would be futile, and add it to the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records.

2.  Ask the Veteran to submit, or to identify and authorize VA to obtain, any private medical records related to treatment he has received for diabetes and/or kidney disease (including dialysis treatment) since 2014.  After obtaining any necessary authorization forms from the Veteran, obtain any pertinent records identified and associate them with the claims file.  Any negative responses should be in writing and should be associated with the claims file.

3.  After the development requested in items 1 and 2 has been completed to the extent possible, send the claims file to a VA physician for review.  If a new kidney conditions examination is deemed necessary to respond to any of the below inquiries, one should be scheduled.  After reviewing the claims file, the physician should respond to the following:

(a) Is it possible to distinguish between the kidney disease caused by the Veteran's hypertension and that caused by his diabetes?  Please explain why or why not.

(b) If it is possible to distinguish between the kidney disease caused by the Veteran's hypertension and that caused by his diabetes, please provide an opinion regarding the severity of the symptoms caused by diabetic nephropathy, only, from January 25, 2012, forward, specifically commenting on the relevant lab and clinical findings of record, including (1) the presence or absence of albumin, casts, and edema; (2) BUN and creatinine levels; and (3) whether the Veteran has required regular dialysis at any point.

(c) If it is not possible to distinguish between the kidney disease caused by the Veteran's hypertension and that caused by his diabetes, please provide an opinion regarding the severity of his kidney disease, generally, from January 25, 2012, forward, specifically commenting on the relevant lab and clinical findings of record, including (1) the presence or absence of albumin, casts, and edema; (2) BUN and creatinine levels; and (3) whether the Veteran has required regular dialysis at any point.

A complete rationale for any opinions rendered must be provided.  If you cannot respond to any of the foregoing inquiries without resorting to speculation, please expressly indicate this and provide a supporting rationale as to why that is so.

4.  After completing the requested actions, and any additional action deemed warranted, readjudicate the claim on appeal.  If the benefit sought on appeal remains denied, provide a supplemental statement of the case to the Veteran and his representative and afford them an opportunity to respond.  Then, return the case to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.S. §§ 5109B, 7112 (LexisNexis 2017).



_________________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.S. § 7252 (LexisNexis 2017), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

